Exhibit 10.2

Confidential Treatment Requested by Cash America International, Inc.

Confidential Portions of this document have been omitted

and filed separately with the Securities and Exchange Commission.

STANDBY LETTER OF CREDIT AGREEMENT

To: WELLS FARGO BANK, NATIONAL ASSOCIATION

Closing Date: MARCH 30, 2011

Applicant hereby requests that Wells Fargo Bank, National Association (“Wells
Fargo”), itself or through any of Wells Fargo’s branches or affiliates that
Wells Fargo shall select in its sole discretion, issue in Wells Fargo’s name or
their name one or more standby letters of credit (including the Existing Letters
of Credit) pursuant to Applications for the issuance of such Credits and the
terms and conditions of this Agreement. Each Credit will be issued at
Applicant’s request and for its account. Applicant agrees that the terms and
conditions in this Agreement shall apply to each Application and the Credit
issued pursuant to each Application, and to transactions under each Application,
each Credit and this Agreement. Subject to compliance with the terms and
conditions of this Agreement, and notwithstanding anything to the contrary
contained in this Agreement, Wells Fargo shall be obligated to issue Credits
requested hereunder in an aggregate undrawn amount not to exceed TWENTY MILLION
DOLLARS ($20,000,000) at any time outstanding (less any aggregate amount of
unreimbursed drawings under Credits issued hereunder), so long as no default or
Event of Default exists under this Agreement and no default or defined event of
default exists under the Credit Agreement. Except as otherwise expressly agreed
in writing by Wells Fargo, no Credit shall have an original expiry date more
than twelve (12) months from the date of issuance; provided, however, so long as
no default or Event of Default has occurred and is continuing hereunder and
subject to the other terms and conditions to the issuance of Credits hereunder,
the expiry dates of Credits may be extended annually or periodically from time
to time on the request of the Applicant or by operation of the terms of the
applicable Credit to a date not more than twelve (12) months from the date of
extension; provided, further, that no Credit, as originally issued or as
extended, shall have an expiry date extending beyond the date that is ten
(10) days prior to the Maturity Date.

        SECTION 1. DEFINITIONS. As used in this Agreement, the following terms
shall have the meanings set forth after each term: “Agreement” means this
Standby Letter of Credit Agreement as it may be revised or amended from time to
time. “Applicable Margin” shall mean, for any day, the rate per annum set forth
on Schedule 1 opposite the applicable level then in effect (based on the
Leverage Ratio (as calculated in accordance with the Credit Agreement) and
calculated on the basis of a year of 365 days (or 366 days, as applicable) for
the actual days elapsed). “Applicant” means collectively each person and/or
entity signing this Agreement as Applicant who, pursuant to this Agreement, has
an obligation to reimburse Wells Fargo for amounts paid by Wells Fargo under the
Credits. “Application” means Wells Fargo’s printed form titled “Application For
Standby Letter of Credit” or any other form acceptable to Wells Fargo on which
Applicant applies for the issuance by Wells Fargo of a Credit and/or an
application for amendment of a Credit or any combination of such applications,
as the context may require. “Beneficiary” means the person or entity named on an
Application as the beneficiary or any transferee of such beneficiary. “Business
Day” means any day that is not a Saturday, Sunday, or other day on which
commercial banks are authorized or required to close at the place where Wells
Fargo is obligated to honor a presentation or otherwise act under a Credit or
this Agreement or any other L/C Document. “Credit” means (a) the Existing
Letters of Credit and (b) an instrument or document titled “Irrevocable Standby
Letter of Credit” or “Standby Letter of Credit”, or any instrument or document
whatever it is titled or whether or not it is titled functioning as a standby
letter of credit, issued under or pursuant to an Application, and all renewals,
extensions and amendments of such instrument or document. “Credit Agreement”
means that certain Credit Agreement dated as of the date hereof, by and among
Cash America International, Inc., as the borrower, the guarantors party thereto,
the lenders party thereto and Wells Fargo, as administrative agent. “Demand”
means any sight draft, electronic or telegraphic or SWIFT transmission, or other
written demand drawn or made, or purported to be drawn or made, under or in
connection with any Credit. “Document” means any instrument, statement,
certificate or other document referred to in or related to any Credit or
required by any Credit to be presented with any Demand. “Dollars” means the
lawful currency at any time for the payment of public or private debts in the
United States of America. “Event of Default” means any of the events set forth
in the Events of Default Section of this Agreement. “Existing Letters of Credit”
means the Credits identified on Schedule 2. “Expiration Date” means the date any
Credit expires. “Good Faith” means honesty in fact in the conduct or transaction
concerned. “Guarantor” means any person or entity guaranteeing the payment
and/or performance of any or all of Applicant’s obligations under or in
connection with any L/C Document and/or any Loan Document. “Guaranty” means the
guaranty of the Guarantors set forth in Section 34. “Holding Company” means any
company or other entity directly or indirectly controlling Wells Fargo.
“Honor/Dishonor Standard” means Wells Fargo’s obligation to honor any Demand
when such Demand and its accompanying Documents appear on their face to strictly
comply with the terms of the Credit under which they are presented, and Wells
Fargo’s obligation to dishonor any Demand when such Demand and its accompanying
Documents do not appear on their face to substantially or strictly comply with
the terms of the Credit under which they are presented. “ISP” means the
International Standby Practices, an International Chamber of Commerce
publication, or any substitution therefore or replacement thereof. “Issuance
Fee” has the meaning set forth in Section 4. “Jurisdiction” means the State of
Texas. “L/C Document” means this Agreement, each Application, each Credit, and
each Demand. “Loan Document” means the Credit Agreement and each and any
promissory note, loan agreement, security agreement, pledge agreement, guarantee
or other agreement or document executed in connection with, or relating to, any
extension of credit under which any Credit is issued. “Maturity Date” means
March 31, 2015. “Maximum Rate” means the maximum amount of interest (as defined
by applicable laws), if any, permitted to be paid, taken, reserved, received,
collected or charged under applicable laws, as the same may be amended or
modified from time to time. “Obligations” means all obligations and liabilities,
including, without limitation, reimbursement and other payment obligations and
liabilities, arising under or in connection with this Agreement, any other L/C
Document, or otherwise which are now or hereafter owed to Wells Fargo by any,
some or all of the parties that make up the Applicant. “Payment Office” means
the office specified by Wells Fargo or specified in any Loan Document as the
office where reimbursements and other payments under or in connection with any
L/C Document are to be made by Applicant. “Prime Rate” means the rate of
interest most recently announced within Wells Fargo at its principal office as
its Prime Rate, with the understanding that the Prime Rate is one of Wells
Fargo’s base rates and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto, and is
evidenced by the recording thereof after its announcement in such internal
publication or publications as Wells Fargo may designate. “Property” means all
forms of property, whether tangible or intangible, real, personal or mixed,
including, but not limited to, all present and future inventory, equipment, farm
products and other goods, documents, policies and certificates of insurance,
securities, securities entitlements, securities accounts, financial assets,
investment property, instruments, letters of credit and letter of credit rights,
chattel paper, accounts, general intangibles, money, deposit accounts and
certificates of deposit, together with all cash and non-cash proceeds and
products thereof, and all Applicant’s rights thereto and all documents related
thereto. “Rate of Exchange” means Wells Fargo’s then current selling rate of
exchange in San Francisco, California for sales of the currency of payment of
any Demand, or of any fees or expenses or other Obligations payable under this
Agreement, for cable transfer to the country of which such currency is the legal
tender. “Requesting Party” means any person or entity other than Applicant who
is at Applicant’s request identified in a Credit as being (a) the person or
entity requesting the issuance of the Credit or (b) the applicant for the Credit
or (c) the account party for the Credit and who will in most cases be an
affiliate or a customer of Applicant. “UCP” means the Uniform Customs and
Practice for Documentary Credits, an International Chamber of Commerce
publication, or any substitution therefore or replacement thereof. “Unpaid and
Undrawn Balance” means at any time the entire amount which has not been paid by
Wells Fargo under all the Credits issued for Applicant’s account, including,
without limitation, the amount of each Demand on which Wells Fargo has not yet
effected payment as well as the amount undrawn under all such Credits. “Wells
Fargo” means Wells Fargo Bank, National Association and all of its branches and
letter of credit issuing affiliates, whether located in or outside the United
States. “Wells Fargo & Company” means Wells Fargo & Company, a Delaware
corporation. Terms used, but not defined, in this Agreement will, if defined in
the Uniform Commercial Code of the Jurisdiction, have the same meaning as given
in that Uniform Commercial Code as amended from time to time.

 

[**Confidential Treatment Requested] indicates that portions of this document
have been omitted and have been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

SECTION 2. HONORING DEMANDS AND DOCUMENTS. Wells Fargo may receive, accept and
honor, as complying with the terms of any Credit, any Demand and any Documents
accompanying such Demand; provided, however, that such Demand and accompanying
Documents appear on their face to comply at least substantially with the
provisions of such Credit and are, or appear on their face to be, signed or
issued by (a) a person or entity authorized under such Credit to draw, sign or
issue such Demand and accompanying Documents, or (b) an administrator, executor,
trustee in bankruptcy, debtor in possession, assignee for the benefit of
creditors, liquidator, receiver or other legal representative or successor in
interest by operation of law of any such person or entity.

SECTION 3. REIMBURSEMENT FOR PAYMENT OF DEMANDS. Applicant shall reimburse Wells
Fargo for all reasonable amounts paid by Wells Fargo on each Demand, including,
without limitation, all such amounts paid by Wells Fargo to any paying,
negotiating or other bank and, without duplication, all Wells Fargo’s costs of
paying such Demand.

SECTION 4. FEES AND EXPENSES. Applicant agrees to pay to Wells Fargo (a) an
issuance fee (each an “Issuance Fee”) equal to, with respect to each standby
Credit issued hereunder, $250, (b) letter of credit fees in an amount equal to
the Applicable Margin in effect at any time on the undrawn amount of all
outstanding Credits (such fees to be paid quarterly in arrears on the last
business day of each calendar quarter), (c) all taxes (other than income taxes),
costs and out-of-pocket expenses (including, without limitation, all Wells
Fargo’s costs and expenses of complying with any government exchange, currency
control or other laws or rules or regulations of any country now or hereafter
applicable to the purchase or sale of, or dealings in, foreign currency, and any
stamp taxes, recording taxes, or similar taxes or fees payable in connection
with any Credit or this Agreement or any other L/C Document) incurred by Wells
Fargo under or in connection with any L/C Document at such times as Applicant
and Wells Fargo may agree in writing or, in the absence of such an agreement, at
such commercially reasonable times as Wells Fargo shall require such payments to
be made, and (d) all fees and charges of banks or other entities except Wells
Fargo under or in connection with any L/C Document if any Application (i) does
not indicate who will pay such fees and charges, (ii) indicates that such fees
and charges are to be paid by Applicant, or (iii) indicates that such fees and
charges are to be paid by the Beneficiary and the Beneficiary does not, for any
reason whatsoever, pay such fees or charges. There shall be no refund of any
portion of any fee referenced above in the event any Credit is used, reduced,
amended, modified or terminated before its Expiration Date.



--------------------------------------------------------------------------------

SECTION 5. DEFAULT INTEREST. Unless otherwise specified in any Loan Document, or
on an Application and agreed to by Wells Fargo, all amounts to be reimbursed by
Applicant to Wells Fargo, and all fees and expenses to be paid by Applicant to
Wells Fargo, and all other amounts due from Applicant to Wells Fargo under or in
connection with any L/C Documents, will bear interest (to the extent permitted
by law), payable on demand, from the date Wells Fargo paid the amounts to be
reimbursed or the date such fees, expenses and other amounts were due until such
amounts are paid in full, at a rate per annum (computed on the basis of a
360-day year, actual days elapsed) which is the lesser of (a) two percent
(2%) above the Prime Rate in effect from time to time, or (b) the Maximum Rate.

SECTION 6. TIME AND METHOD OF REIMBURSEMENT AND PAYMENT. Unless otherwise
specified in this Section, all amounts to be reimbursed by Applicant to Wells
Fargo, all fees and expenses to be paid by Applicant to Wells Fargo, and all
interest and other Obligations payable to Wells Fargo by Applicant under or in
connection with any Credit or other L/C Documents will, unless provided
otherwise in the Application for such Credit and agreed to by Wells Fargo or
unless provided otherwise in any Loan Document related to such Credit, be
reimbursed or paid at the Payment Office in Dollars in immediately available
funds without setoff, deduction, counterclaim, or withholding of any kind, and
free and clear of any taxes, other than federal and state income and franchise
taxes imposed on Wells Fargo, (i) on demand or, (ii) at Wells Fargo’s option, by
Wells Fargo debiting any of Applicant’s accounts with Wells Fargo, with each
such debit being made without presentment, protest, demand for reimbursement or
payment, notice of dishonor or any other notice whatsoever, all of which are
hereby expressly waived by Applicant. Each such debit will be made at the time
(a) each Demand is paid by Wells Fargo or, if earlier, at the time each amount
is paid by Wells Fargo to any paying, negotiating or other bank, or (b) each fee
and expense is to be paid under or in connection with any L/C Document, or
(c) any interest or other amount is due under or in connection with any L/C
Documents. If any Demand or any fee, expense, interest or other Obligation
payable under or in connection with any L/C Documents is payable in a currency
other than Dollars, Applicant agrees to reimburse Wells Fargo for all amounts
paid by Wells Fargo on such Demand, and/or to pay Wells Fargo all such fees,
expenses, interest and other amounts, in one of the following two ways, as
determined by Wells Fargo in Wells Fargo’s sole discretion in each case: (I) at
such place as Wells Fargo shall direct, in such other currency; or (II) at the
Payment Office in the Dollar equivalent of the amount of such other currency
calculated at the Rate of Exchange on the date determined by Wells Fargo in
Wells Fargo’s sole discretion. If there is no current selling rate of exchange
generally offered by Wells Fargo for effecting such payment in Dollars,
Applicant will pay Wells Fargo on demand an amount which Wells Fargo deems
necessary to pay or provide for the reimbursement of all amounts paid by Wells
Fargo on such Demand or for the payment of such fees, expenses, interest and
other Obligations, and Applicant will remain liable for any deficiency which may
result if such amount in Dollars proves to be insufficient to effect full
payment or reimbursement to Wells Fargo at the time when such rate of exchange
shall again be current. Applicant assumes all political, economic and other
risks of disruptions or interruptions in any currency exchange.



--------------------------------------------------------------------------------

        SECTION 7. AGREEMENTS OF APPLICANT. Applicant agrees that (a) Wells
Fargo has not given Applicant any legal or other advice with regard to any L/C
Document or Loan Document; (b) if Wells Fargo at any time discusses with
Applicant the wording for any Credit or the suitability of any Credit for
Applicant’s purposes, any such discussion will not constitute legal or other
advice by Wells Fargo or any representation or warranty by Wells Fargo that any
wording or Credit will be effective or satisfy Applicant’s needs with respect to
the circumstances related to such Credit or with respect to any other
circumstances or be appropriate for the situation in which a Credit is being
requested or any other situation; (c) notwithstanding any assistance Wells Fargo
may provide with drafting or recommending text for any Credit or with the
structuring of any transaction related to any Credit, Applicant is responsible
for the structuring of transactions related to Credits, the suitability of
Credits for Applicant’s purposes, and for the wording of Credits, including,
without limitation, any drawing conditions, and any Credit terms or conditions
that are ineffective, ambiguous, inconsistent, unduly complicated or reasonably
impossible to satisfy; (d) Applicant, and not Wells Fargo, is responsible for
entering into the contracts relating to the Credits between Applicant and the
Beneficiaries and for causing Credits to be issued; (e) Wells Fargo may, as it
deems appropriate, modify or alter and use in any Credit the terminology
contained on the Application for such Credit; (f) unless the Application for a
Credit specifies whether the Documents to be presented with a Demand under such
Credit must be sent to Wells Fargo in one parcel or in two parcels or may be
sent to Wells Fargo in any number of parcels, Wells Fargo may, if it so desires,
make such determination and specify in the Credit whether such Documents must be
sent in one parcel or two parcels or may be sent in any number of parcels;
(g) Wells Fargo may rely upon any telephonic, telegraphic, facsimile,
electronic, written or other communication believed by Wells Fargo in good faith
to have been authorized by Applicant; (h) Wells Fargo may disregard any
requirement in a Credit that presentation be made at a particular place or by a
particular time of day (but not any requirement for presentation by a particular
day) or that notice of dishonor be given in a particular manner, and Wells Fargo
may amend or specify any such requirement in a Credit; (i) Wells Fargo may honor
any Demand (whether such Demand is presented before or after the expiration of
the Credit under which it is presented and whether such Demand has been
previously dishonored) pursuant to a court order, to settle or compromise any
claim that the Demand was wrongfully dishonored, or otherwise, and in such case
Wells Fargo shall be entitled to reimbursement from Applicant of the amount,
including any interest, Wells Fargo so pays to the same extent as if Wells Fargo
had initially honored such Demand; (j) Wells Fargo may honor any Demand that is
payable upon presentation of a statement informing Wells Fargo that such Demand
has been negotiated or paid even if such statement indicates that such Demand or
any Document related to such Demand is being separately delivered to Wells
Fargo; (k) Wells Fargo may retain the proceeds of a Demand presented under a
Credit based on a valid exercise of Wells Fargo’s setoff rights or upon Wells
Fargo’s receipt of an attachment order or blocking regulation that appears on
its face, in Wells Fargo’s commercially reasonable judgment, to be valid and
applicable; (l) Wells Fargo may select any of Wells Fargo’s branches or
affiliates or any other bank to act as an advising, transferring, confirming
and/or nominated bank under the law and practice of the place where such branch
or affiliate or other bank is located; (m) Applicant’s taking control,
possession or retention of any Documents presented under or in connection with
any Credit (whether or not the Documents are genuine) or of any Property for
which payment is supported by a Credit, shall ratify Wells Fargo’s honor of the
Demand to the extent related to such Documents and preclude Applicant from
raising a defense, setoff or claim with respect to Wells Fargo’s honor of such
Demand; (n) any claim against Wells Fargo by Applicant for any loss suffered or
incurred by Applicant under or in connection with this Agreement or any other
L/C Document shall be reduced by an amount equal to the sum of (i) the amount
(if any) saved by Applicant as a result of the breach or other wrongful conduct
that allegedly caused such loss, and (ii) the amount (if any) of the loss that
would have been avoided had Applicant taken all reasonable steps to mitigate
such loss, including, without limitation, by enforcing its rights in the
transaction or transactions underlying the Credit and, in case of a claim of
wrongful dishonor, by specifically and timely authorizing Wells Fargo to cure
such dishonor; (o) Wells Fargo shall not be deemed Applicant’s agent or the
agent of any Beneficiary or any other user of any Credit, and neither Applicant,
nor any Beneficiary nor any other user of any Credit shall be deemed Wells
Fargo’s agent; (p) Applicant will promptly examine each Document and each Credit
if and when they are delivered to Applicant and, in the event of any claim of
noncompliance of any Document or any Credit with Applicant’s instructions or any
Application, or in the event of any other irregularity, Applicant will promptly
notify Wells Fargo in writing of such noncompliance or irregularity, Applicant
being conclusively deemed to have waived any such claim of noncompliance or
irregularity unless such notice is given to Wells Fargo within 3 Business Days
after Applicant receives any such Document or Credit; (q) all directions and
correspondence relating to any L/C Document are to be sent at Applicant’s risk;
(r) if any Credit has a provision concerning the automatic extension of its
Expiration Date, Wells Fargo may, at its sole option, give notice of nonrenewal
of such Credit and if Applicant does not at any time want such Credit to be
renewed Applicant will so notify Wells Fargo at least fifteen (15) calendar days
before Wells Fargo is to notify the Beneficiary of such Credit or any advising
bank of such nonrenewal pursuant to the terms of such Credit; (s) Applicant will
not seek to obtain, apply for, or acquiesce in any temporary or permanent
restraining order, preliminary or permanent injunction, permanent injunction or
any other pretrial or permanent injunctive or similar relief, restraining,
prohibiting or enjoining Wells Fargo, any of its correspondents or any advising,
confirming, negotiating, paying or other bank from paying or negotiating any
Demand or honoring any other obligation under or in connection with any Credit;
and (t) except to the extent otherwise agreed to by Wells Fargo in writing,
Applicant’s obligations under or in connection with this Agreement, each other
L/C Document and each Loan Document shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
each such L/C Document and Loan Document under all circumstances whatsoever,
including, without limitation, the following circumstances, the circumstances
listed in Section 12(b) through (s) of this Agreement, and any other event or
circumstance similar to such circumstances: (i) any lack of validity or
enforceability of any L/C Document, any Loan Document, any Document or any
agreement relating to any of the foregoing; (ii) any amendment of or waiver
relating to, or any consent to or departure from, any L/C Document, any Loan
Document or any Document, including, without limitation, any agreement by Wells
Fargo and any Beneficiary extending or shortening Wells Fargo’s time to examine
Documents after their presentation under any Credit or to honor or give notice
of discrepancies in any drawing under a Credit; (iii) [Reserved]; (iv) Wells
Fargo’s failure to deliver to Applicant any Document Wells Fargo has received
with a drawing under a Credit because doing so would, or is likely to, violate
any law, rule or regulation of any government authority; (v) the existence of
any claim, set-off, defense or other right which Applicant may have at any time
against Wells Fargo or any Beneficiary (or any person or entity for whom any
Beneficiary may be acting) or any other person or entity, whether under or in
connection with any L/C Document, any Loan Document, any Document or any
Property referred to in or related to any of the foregoing or under or in
connection with any unrelated transaction; (vi) any breach of contract or other
dispute between or among any two or more of Wells Fargo, Applicant, any
Beneficiary, any transferee of any Beneficiary, any person or entity for whom
any Beneficiary or any transferee of any Beneficiary may be acting, or any other
person or entity; or (vii) any delay, extension of time, renewal, compromise or
other indulgence granted or agreed to by Wells Fargo with or without notice to
Applicant, or Applicant’s approval, in respect of any of Applicant’s
indebtedness or other obligations to Wells Fargo under or in connection with any
L/C Document or any Loan Document which delay, extension of time, renewal,
compromise or other indulgence is hereby waived by Applicant. Applicant further
agrees to be bound by such delay, extension of time, renewal, compromise or
other indulgence as fully as if Applicant had expressly agreed thereto in
advance.



--------------------------------------------------------------------------------

SECTION 8. COMPLIANCE WITH LAWS AND REGULATIONS. Applicant represents and
warrants to Wells Fargo that no Application, Credit or transaction under any
Application and/or Credit will contravene any law or regulation of the
government of the United States or any state thereof. Applicant agrees (a) to
comply with all federal, state and foreign exchange regulations and other
government laws and regulations now or hereafter applicable to any L/C Document
or to any transactions or payments under or in connection with any L/C Document,
(b) to furnish to Wells Fargo evidence of such compliance when and as Wells
Fargo shall reasonably request, and (c) to reimburse Wells Fargo for such
amounts as Wells Fargo may be required to expend as a result of such laws or
regulations, or any change therein or in the interpretation thereof by any court
or administrative or government authority charged with the administration of
such laws or regulations.

SECTION 9. TAXES, RESERVES AND CAPITAL ADEQUACY REQUIREMENTS. In addition to,
and notwithstanding any other provision of any L/C Document or any Loan
Document, in the event that any change (after the date of this Agreement) in any
law, treaty, rule, regulation, guideline, request, order, directive or
determination (whether or not having the force of law) of or from any government
authority, including, without limitation, any court, central bank or government
regulatory authority, or in the interpretation or application thereof, (a) does
or shall subject Wells Fargo to any tax of any kind whatsoever with respect to
the L/C Documents, or change the basis of taxation of payments to Wells Fargo of
any amount payable thereunder (except for changes in the rate of tax on Wells
Fargo’s net income); (b) does or shall impose, modify or hold applicable any
reserve, special deposit, assessment, compulsory loan, Federal Deposit Insurance
Corporation insurance or similar requirement or guideline against assets held
by, deposits or other liabilities in or for the account of, advances or loans
by, other credit extended by or any other acquisition of funds by, any of Wells
Fargo’s branches or offices; (c) does or shall impose, modify or hold applicable
any capital adequacy requirements (whether or not having the force of law); or
(d) does or shall impose on Wells Fargo any other condition; and the result of
any of the foregoing is (i) to increase the cost to Wells Fargo of issuing or
maintaining any Credit or of performing any transaction under any L/C Document,
(ii) to reduce any amount receivable by Wells Fargo under any L/C Document, or
(iii) to reduce the rate of return on Wells Fargo’s capital or the capital of
the Holding Company to a level below that which Wells Fargo or the Holding
Company could have achieved but for any imposition, modification or application
of any capital adequacy requirement (taking into consideration Wells Fargo’s
policy and the policy of the Holding Company, as the case may be, with respect
to capital adequacy), and any such increase or reduction is material (as
determined by Wells Fargo or the Holding Company, as the case may be, in Wells
Fargo’s or the Holding Company’s sole discretion); then, in any such case,
Applicant agrees to pay to Wells Fargo or the Holding Company, as the case may
be, such amount or amounts as may be necessary to compensate Wells Fargo or the
Holding Company for (A) any such additional cost, (B) any reduction in the
amount received by Wells Fargo under any L/C Document, or (C) to the extent
allocable (as determined in a commercially reasonable way by Wells Fargo or the
Holding Company, as the case may be, in Wells Fargo’s or the Holding Company’s
sole discretion) to any L/C Document, any reduction in the rate of return on
Wells Fargo’s capital or the capital of the Holding Company.

SECTION 10. Reserved.

SECTION 11. INDEMNIFICATION. Except to the extent any of the following are
caused by Wells Fargo’s lack of good faith, gross negligence, willful
misconduct, or failure to comply with the Honor/Dishonor Standard, Applicant
agrees, notwithstanding any other provision of this Agreement, to reimburse and
indemnify Wells Fargo for (a) all amounts paid by Wells Fargo to any Beneficiary
under or in connection with any guarantee or similar undertaking issued by such
Beneficiary to a third party at Applicant’s request, whether such request is
communicated directly by Applicant or through Wells Fargo to such Beneficiary;
and (b) all damages, losses, liabilities, actions, claims, suits, penalties,
judgments, obligations, costs or expenses, of any kind whatsoever and howsoever
caused, including, without limitation, attorneys’ fees and interest, paid,
suffered or incurred by, or imposed upon, Wells Fargo directly or indirectly
arising out of or in connection with (i) any Credit, any pre-advice of a Credit,
any other L/C Document, any Loan Document, any Document or any Property referred
to in or related to any Credit; (ii) Applicant’s failure to comply with any of
its obligations under this Agreement or under any other L/C Document; (iii) the
issuance of any Credit; (iv) the transfer of any Credit; (v) the naming of any
Requesting Party in a Credit without such Requesting Party having agreed to or
approved the inclusion of its name in the Credit or the Applicant’s acting for
such Requesting Party in connection with the Credit; (vi) any guarantee or
similar undertaking, or any transactions thereunder, issued by any Beneficiary
to a third party at Applicant’s request, whether such request is communicated
directly by Applicant or through Wells Fargo to such Beneficiary; (vii) any
communication made by Wells Fargo, on Applicant’s instructions, to any
Beneficiary requesting that such Beneficiary issue a guarantee or similar
undertaking to a third party or the issuance of any such guarantee or similar
undertaking; (viii) the collection of any of the Obligations or the protection,
exercise or enforcement of Wells Fargo’s rights and remedies under or in
connection with any L/C Document or any Loan Document; (ix) [Reserved]; (x) any
payment or action taken or omitted to be taken by Wells Fargo in connection with
any Credit or this Agreement or any other L/C Document, including, without
limitation, any action or proceeding (A) to restrain any presentation, (B) to
compel or restrain any payment or the taking of any other action under the
Credit, (C) to obtain damages for wrongful dishonor or honor of the Credit or
for breach of any other duty arising out of, or related to, the Credit, (D) to
compel or restrain the taking of any action by Applicant under this Agreement,
or (E) to obtain any other similar relief, including, without limitation, by way
of interpleader, declaratory judgment, attachment, or otherwise, and regardless
of who the prevailing party is in any such action or proceeding; (xi) any bank
advising or confirming a Credit or any other nominated person with respect to a
Credit seeking to be reimbursed or indemnified or compensated, (xii) any third
party seeking to enforce the rights of an Applicant, Beneficiary, nominated
person, transferee, assignee of letter of credit proceeds, or holder of an
instrument or document;



--------------------------------------------------------------------------------

(xiii) any act or omission, whether rightful or wrongful, of any present or
future government or governmental authority with respect to any L/C Document or
Document or Property received under this Agreement or any Credit); (xiv) the
protection, exercise or enforcement of Wells Fargo’s rights and remedies under
or in connection with any L/C Document or any Loan Document; (xv) any court
decrees or orders, including, without limitation, temporary or permanent
restraining orders, preliminary or permanent injunctions, or any other pretrial
or permanent injunctive or similar relief, restraining, prohibiting or enjoining
or seeking to restrain, prohibit or enjoin Wells Fargo, any of its
correspondents or any advising, confirming, negotiating, paying or other bank
from paying or negotiating any Demand or honoring any other obligation under or
in connection with any Credit; (xvi) any Credit being governed by laws or rules
other than the UCP or ISP in effect on the date such Credit is issued; or
(xvii) any other cause beyond Wells Fargo’s control. If and to the extent the
obligations of Applicant under this Section are unenforceable for any reason,
Applicant agrees to make the maximum contribution to the payment of such
obligation that is permissible under applicable law. The indemnity provided in
this Section will survive the termination of this Agreement and the expiration
or cancellation of any or all the Credits. Without limiting any provision of
this Agreement, it is the express intention of the parties to this Agreement
that the indemnity contained in this Section shall apply to each person or
entity to be indemnified without regard to the sole or contributory negligence
of such person or entity.

        SECTION 12. LIMITATION OF LIABILITY. Except as specifically provided in
the next sentence and notwithstanding any provision of this Agreement other than
the next sentence, neither Wells Fargo nor any of its agents or correspondents
will have any liability to Applicant for any action, neglect or omission under
or in connection with any L/C Document, Loan Document or Credit, including,
without limitation, the issuance or any amendment of any Credit, the failure to
issue or amend any Credit, or the honoring or dishonoring of any Demand under
any Credit, and such action or neglect or omission will bind Applicant. Wells
Fargo’s complete exculpation from liability in the preceding sentence will not
apply tothe extent any action, neglect or omission referred to in the preceding
sentence is caused directly by, or arises directly from, Wells Fargo’s lack of
good faith, gross negligence, willful misconduct, or failure to comply with the
Honor/Dishonor Standard; provided, however, that in such circumstances Wells
Fargo’s liability to Applicant shall be limited to the aggregate amount
reimbursed or paid by Applicant to Wells Fargo with respect to the Credit or
Credits directly affected by such action, neglect or omission. Notwithstanding
any other provision of this Agreement or any other L/C Document, in no event
shall Wells Fargo or its directors be liable or responsible for any special,
consequential, or indirect damages, including, without limitation, lost profits,
arising out of or in connection with the issuance of any Credit or any action
taken or not taken by Wells Fargo in connection with any L/C Document, any Loan
Document, or any Document or Property referred to in or related to any Credit.
Notwithstanding any other provision of this Agreement or any other L/C Document,
in no event shall Wells Fargo or its directors be liable or responsible for any
of the following, regardless of whether any claim relating to the following is
based on contract or tort, except to the extent the actions, omissions, events
or circumstances referenced in any of the following occur or arise as a direct
result of Wells Fargo’s lack of good faith, gross negligence, willful
misconduct, or failure to comply with the Honor/Dishonor Standard: (a) the
honoring of any Demand in accordance with any order or directive of any court or
government or regulatory body or entity requiring such honor despite any
temporary restraining order, restraining order, preliminary injunction,
permanent injunction or any type of pretrial or permanent injunctive relief or
any similar relief, however named, restraining, prohibiting or enjoining such
honor; (b) the dishonoring of any Demand in accordance with any legal or other
restriction in force at the time and in the place of presentment or payment;
(c) any action or inaction taken or suffered by Wells Fargo or its
correspondents under or in connection with any Credit or any presentation under
any Credit, if such action or inaction is required or permitted under any
applicable domestic or foreign law or letter of credit practice or rules,
including, without limitation, the laws or practices or rules that may be
applicable, depending upon the terms of the Credit and where and when the Credit
is issued, including, without limitation, the UCP, the ISP, the Uniform Rules
For Demand Guarantees (the “URDG”), published rules of practice, applicable
standard practices of banks that regularly issue letters of credit, and
published statements or interpretations on matters of standard bank practice;
(d) verifying the existence or reasonableness of any act or condition
referenced, or any statement made, in connection with any drawing or presentment
under any Credit; (e) the use which may be made of any Credit; (f) the validity
of any purported transfer of any Credit or the identity of any purported
transferee of any Beneficiary; (g) any acts or omissions of, or the insolvency
of, any Beneficiary, any nominated person, any user of any Credit, or any other
person; (h) the form, validity, sufficiency, correctness, genuineness or legal
effect of any Demand or any Document, or of any signatures or endorsements on
any Demand or Document, even if any Demand or any Document should in fact prove
to be in any or all respects invalid, insufficient, fraudulent or forged;
(i) the failure of any Demand or Document to bear any reference or adequate
reference to the Credit to which it relates; (j) the failure of any Document to
accompany any Demand; (k) the failure of any person or entity to note the amount
of any Demand on the Credit to which it relates or on any Document; (l) the
failure of any person or entity to surrender or take up any Credit; (m) the
failure of any Beneficiary to comply with the terms of any Credit or to meet the
obligations of such Beneficiary to Applicant; (n) the failure of any person or
entity to send or forward Documents if and as required by the terms of any
Credit; (o) any errors, inaccuracies, omissions, interruptions or delays in
transmission or delivery of any messages, directions or correspondence by mail,
electronic means, or any other means, whether or not they are in cipher; (p) any
notice of nonrenewal of a Credit sent by Wells Fargo not being received on time
or at any time by the Beneficiary of such Credit; (q) any inaccuracies in the
translation of any messages, directions or correspondence; (r) any Beneficiary’s
use of the proceeds of any Demand; (s) any Beneficiary’s failure to repay to
Wells Fargo or Applicant the proceeds of any Demand if the terms of any Credit
require such repayment; or (t) any act, error, neglect, default, negligence,
gross negligence, omission, willful misconduct, lack of good faith, insolvency
or failure in business of any of Wells Fargo’s agents or correspondents or of
any advising, confirming, negotiating, paying or other bank. Except to the
extent caused by, or arising from, Wells Fargo’s lack of good faith, gross
negligence, willful misconduct, or failure to comply with the Honor/Dishonor
Standard, the occurrence of any one or more of the contingencies referred to in
the preceding sentence shall not affect, impair or prevent the vesting of Wells
Fargo’s rights or powers under this Agreement or any Loan Document. The
provisions of this Section will survive the termination of this Agreement and
any Loan Documents and the expiration or cancellation of any or all the Credits.



--------------------------------------------------------------------------------

SECTION 13. EVENTS OF DEFAULT. Each of the following shall constitute an Event
of Default under this Agreement: (a) Applicant’s or any Guarantor’s failure to
pay (i) any principal when due under or in connection with any L/C Document or
any Loan Document or (ii) any interest, fee or other amount when due under or in
connection with any L/C Document or any Loan Document and such failure with
respect to this clause (a)(ii) shall have continued for three (3) business days
after receipt from Wells Fargo of notice of such failure on any L/C Document or
on any Loan Document and (b) the occurrence and continuance of any default or
defined event of default under the Credit Agreement or any other Loan Document
or any other agreement, document or instrument signed or made by Applicant or
any Guarantor in Wells Fargo’s favor.

SECTION 14. REMEDIES. Upon the occurrence and continuance of any Event of
Default all amounts paid by Wells Fargo on any Demand which have not previously
been repaid to Wells Fargo, together with all interest on such amounts, and the
Unpaid and Undrawn Balance, if any, shall automatically be owing by Applicant to
Wells Fargo and shall be due and payable by Applicant on demand without
presentment or any other notice of any kind, including, without limitation,
notice of nonperformance, notice of protest, protest, notice of dishonor, notice
of intention to accelerate, or notice of acceleration, all of which are
expressly waived by Applicant. Upon payment of the Unpaid and Undrawn Balance to
Wells Fargo Applicant shall have no further legal or equitable interest therein,
and Wells Fargo will not be required to segregate on its books or records the
Unpaid and Undrawn Balance paid by Applicant. After Wells Fargo receives the
Unpaid and Undrawn Balance, Wells Fargo agrees to pay to Applicant, upon
termination of all of Wells Fargo’s liability under all the Credits and Demands,
a sum equal to the amount which has not been drawn under all the Credits less
all amounts due and owing to Wells Fargo from Applicant under or in connection
with the L/C Documents and the Loan Documents. All Wells Fargo’s rights and
remedies existing under this Agreement, the other L/C Documents, and the Loan
Documents are in addition to, and not exclusive of, any rights or remedies
otherwise available to Wells Fargo under applicable law. In addition to any
rights now or hereafter granted under applicable law, and not by way of
limitation of any such rights, upon the occurrence and continuance of any Event
of Default, Applicant hereby authorizes Wells Fargo at any time or from time to
time, without notice to Applicant or to any other person or entity (any such
notice being hereby expressly waived by Applicant) and to the extent permitted
by law, to appropriate and to apply any and all Applicant’s deposits (general or
special, including, without limitation, indebtedness evidenced by certificates
of deposit) with Wells Fargo or with any of Wells Fargo’s branches or
affiliates, whether such deposits have matured or have not matured, and any
other indebtedness at any time held or owing by Wells Fargo to or for
Applicant’s credit or its account, against and on account of the Obligations,
irrespective of whether or not Wells Fargo shall have made any demand for
payment of any or all such Obligations or declared any or all such Obligations
to be due and payable, and although any or all such Obligations shall be
contingent or shall not have matured.



--------------------------------------------------------------------------------

SECTION 15. BANKRUPTCY AND FORFEITURE REINSTATEMENT. If any consideration
transferred to Wells Fargo in payment of, or in satisfaction of, the Obligations
shall be voided in whole or in part as a result of (A) a subsequent bankruptcy
or insolvency proceeding, (B) any forfeiture or in rem seizure action or remedy,
(C) any fraudulent transfer or preference action or remedy, or (D) any other
criminal or equitable proceeding or remedy, then Wells Fargo may at its option
recover the Obligations or the consideration so voided from Applicant. In such
event Wells Fargo’s claim to recover the voided consideration shall be a new and
independent claim arising under this Agreement, and shall be due and payable
immediately by Applicant.

SECTION 16. GENERAL WAIVERS. No delay, extension of time, renewal, compromise or
other indulgence which may occur or be granted by Wells Fargo under any L/C
Document or any Loan Document shall impair Wells Fargo’s rights or powers under
this Agreement or any Application. Wells Fargo shall not be deemed to have
waived any of its rights under this Agreement or any Application unless such
waiver is in writing signed by Wells Fargo’s authorized representative.

No such waiver, unless expressly provided therein, shall be effective as to any
transactions which occur subsequent to the date of such waiver or as to the
continuance of any Event of Default after such waiver.

SECTION 17. AMENDMENTS AND MODIFICATIONS TO THIS AGREEMENT AND THE CREDITS. No
amendment or modification of this Agreement shall be effective unless it is in
writing signed by Applicant’s and Wells Fargo’s authorized representative(s). At
Applicant’s verbal or written request, or with Applicant’s verbal or written
consent, and without extinguishing or otherwise affecting Applicant’s
obligations under this Agreement or any Loan Document, Wells Fargo may with
respect to any Credit, in writing or by any other action, but Wells Fargo will
not be obligated to, (a) increase the amount of such Credit, (b) extend the time
for, and amend or modify the terms and conditions governing, the making and
honoring of any Demand or Document or any other terms and conditions of such
Credit, or (c) waive the failure of any Demand or Document to comply with the
terms of such Credit. No amendment to, or modification of, the terms of any
Credit will become effective if the Beneficiary of such Credit or any confirming
bank objects to such amendment or modification. If any Credit is amended or
modified in accordance with this Section, Applicant shall be bound by, and
obligated under, the provisions of this Agreement with respect to such Credit as
so amended or modified, and any action taken by Wells Fargo or any advising,
confirming, negotiating, paying or other bank in accordance with such amendment
or modification.

SECTION 18. SUCCESSORS AND ASSIGNS. The terms and conditions of this Agreement
and each Application shall bind Applicant’s heirs, executors, administrators,
successors and assigns, and all rights, benefits and privileges conferred on
Wells Fargo under or in connection with each L/C Document and each Loan Document
shall be and hereby are extended to, conferred upon and may be enforced by Wells
Fargo’s successors and assigns. Wells Fargo may assign this Agreement and its
rights to reimbursement with respect to any Credit without Applicant’s consent.
Applicant will not assign this Agreement or Applicant’s obligations or
liabilities to Wells Fargo under or in connection with any L/C Document or Loan
Document to any person or entity without Wells Fargo’s prior written approval.

SECTION 19. GOVERNING LAW. This Agreement and each Application, and Applicant’s
and Wells Fargo’s performance under this Agreement and each Application, shall
be governed by and be construed in accordance with the laws of the State of
Texas.

SECTION 20. JURISDICTION AND SERVICE OF PROCESS. Any suit, action or proceeding
against Applicant under or with respect to any L/C Document may, at Wells
Fargo’s sole option, be brought in (a) the courts of the State of Texas, (b) the
United States District Courts in Texas, (c) the courts of Applicant’s
jurisdiction of incorporation or principal office, or (d) the courts of the
jurisdiction where any Beneficiary, any advising, confirming, negotiating,
paying or other bank, or any other person or entity has brought any suit, action
or proceeding against Wells Fargo with respect to any Credit or any Demand, and
Applicant hereby submits to the nonexclusive jurisdiction of such courts for the
purpose of any such suit, action, proceeding or judgment and waives any other
preferential jurisdiction by reason of domicile. The remaining provisions of
Section 20 of this Agreement will apply.

SECTION 21. GOVERNING LAW AND DISPUTES RESOLVED AS PROVIDED IN THE LOAN
DOCUMENTS. Notwithstanding any provision to the contrary in this Agreement, if
all the Credits governed by this Agreement are issued under or pursuant to any
Loan Document that is a credit agreement or loan agreement, (a) all disputes
arising between Applicant and Wells Fargo under or in connection with any L/C
Document will be resolved as provided in such Loan Document, unless any such
dispute is brought by, or involves, the Beneficiary of such Credit, or any
advising, confirming, negotiating, paying, or other bank, or any other person or
entity other than Applicant, and results in legal action different from the form
of action provided in such Loan Document, (b) the state law governing such Loan
Document will also govern this Agreement and each Application, and (c) such
state law as well as federal law in the United States shall govern Applicant’s
and Wells Fargo’s performance under this Agreement and each Application;
provided, however, that such state law and federal law will not be applicable
(to the extent permitted by such laws) to Wells Fargo’s performance under this
Agreement in connection with a specific Credit to the extent any provision of
whichever of the UCP or the ISP governs such Credit conflicts with (or is
construed to conflict with) a provision of such state law or federal law. If
pursuant to this Section Texas law governs this Agreement, the special Texas
provisions at the end of this Agreement will apply.



--------------------------------------------------------------------------------

SECTION 22. MULTIPLE APPLICANTS; REQUESTING PARTIES; AND WAIVERS. If this
Agreement is signed by more than one person and/or entity as an Applicant,
(a) each such person and/or entity hereby represents and warrants that by
signing this Agreement and each Application it intends to apply for joint credit
and acknowledges Wells Fargo’s reliance on the income of all such persons and/or
entities to repay the Obligations, and (b) this Agreement and the Applications
of each such person and/or entity shall be the joint and several agreement of
all such persons and/or entities and all references to “Applicant” or
“Applicant’s” in this Agreement and the Applications shall refer to all such
persons and/or entities jointly and severally. If Applicant requests that a
Credit include the name of a Requesting Party, the inclusion of such name will
be in Wells Fargo’s sole, but commercially reasonable, discretion. If the name
of a Requesting Party is included in a Credit, (i) Applicant represents and
warrants to Wells Fargo that such Requesting Party has agreed that its name may
be used in the Credit and that Applicant will have the exclusive right to issue
all instructions on matters relating to this Agreement and the other L/C
Documents, (ii) Applicant agrees that it will communicate directly with any
Requesting Party named in a Credit regarding such Requesting Party’s name
appearing in the Credit and about developments in connection with the Credit,
and that Wells Fargo will have no obligation to communicate with such Requesting
Party about the Credit or anything connected with the Credit, and
(iii) Applicant agrees that the Obligations will be obligations of Applicant,
and not such Requesting Party, to Wells Fargo. Applicant confirms that its
obligations in connection with each Credit and its obligations under this
Agreement will in all circumstances be direct primary obligations of Applicant
to Wells Fargo. Whether this Agreement is signed by one Applicant or more than
one Applicant or whether any Credit names a Requesting Party, Wells Fargo shall
have no obligation to disclose to any Applicant or any Requesting Party any
information or material which Wells Fargo acquires in any manner about any
Applicant, any Requesting Party, or any other person or entity. Each Applicant
waives any right to require Wells Fargo to proceed against any other Applicant,
or any Requesting Party, or any other person or entity, or marshal assets or
proceed against or exhaust any security held from any other Applicant, any
Requesting Party, or any other person or entity. Each Applicant agrees that it
will be irrevocably bound by the actions or omissions of each other Applicant,
and waives any defense to its liability in connection with any Credit or this
Agreement based upon or arising by reason of (a) any defense of any other
Applicant or any other person or entity; (b) the absence or cessation or
limitation from any cause whatsoever, other than payment in full of such
Applicant’s obligations under this Agreement, of the liability of any other
Applicant or of any other person or entity, including, without limitation, any
Requesting Party, in connection with any Credit or this Agreement; (c) any act
or omission by Wells Fargo which directly or indirectly results in or aids the
release or discharge of any other Applicant or any other person or entity by
operation of law or otherwise, or which in any way impairs or suspends any
rights or remedies Wells Fargo may have against any other Applicant or any
Requesting Party or any other person or entity, including, without limitation,
the release by Wells Fargo of any Guarantor or other person or entity obligated
in connection with any Credit or this Agreement; (d) the release of any security
for any indebtedness owed to Wells Fargo in connection with any Credit or this
Agreement; (e) the application of payments received by Wells Fargo from any
other Applicant or any Requesting Party or any other person or entity, whether
or not such other person or entity is obligated to Wells Fargo in connection
with any Credit or this Agreement, to indebtedness of such other Applicant or
Requesting Party or other person or entity to Wells Fargo, other than
indebtedness in connection with any Credit or this Agreement, and (f) any
modification of the obligations or liabilities of any other Applicant or any
Requesting Party or any other person or entity in connection with any Credit or
this Agreement. Each Applicant waives all rights and defenses it may have
arising out of (A) any election of remedies by Wells Fargo, even though that
election of remedies destroys such Applicant’s rights of subrogation or its
rights to proceed against any other Applicant or any Requesting Party or any
other person or entity for reimbursement, or (B) any loss of rights such
Applicant may suffer by reason of any rights, powers or remedies of any other
Applicant or any Requesting Party or other person or entity in connection with
any anti-deficiency laws or any other laws limiting, qualifying or discharging
any such other Applicant’s or Requesting Party’s or other person’s or entity’s
indebtedness in connection with any Credit or this Agreement, whether by
operation of law or otherwise. Until all indebtedness of each Applicant to Wells
Fargo arising under or in connection with this Agreement or any Credit shall
have been paid in full, each Applicant waives any right of subrogation and any
right to enforce any remedy which Wells Fargo now has or may hereafter have
against any other Applicant or any Requesting Party or any other person or
entity, and waives any benefit of, or any right to participate in, any security
now or hereafter held by Wells Fargo. If any waiver in this Agreement is
determined to be contrary to any applicable law or public policy, such waiver
shall be effective only to the extent permitted by law.



--------------------------------------------------------------------------------

SECTION 23. SAVINGS CLAUSE; SEVERABILITY. Whenever possible, each provision of
this Agreement shall be interpreted in a manner which would make it effective
and valid under applicable law, but if any provision of this Agreement is
prohibited or unenforceable or invalid under applicable law such provision shall
be ineffective only to the extent of such prohibition or unenforceability or
invalidity, but the remainder of such provision, and all the remaining
provisions of this Agreement, shall remain enforceable and valid.

SECTION 24. NOTICES. Any notice to Applicant, if mailed, shall be deemed given
when mailed, postage paid, addressed to Applicant at the address for Applicant
at the end of this Agreement or at such other address as is furnished by
Applicant to Wells Fargo from time to time. This Section shall not be deemed to
be an exclusive list of each means of notice from Wells Fargo to Applicant or
Applicant to Wells Fargo.

SECTION 25. TERMINATION OF AGREEMENT. This Agreement will continue in full force
and effect until the expiration or cancellation of each Credit and until all the
outstanding Obligations have been satisfied in a manner satisfactory to Wells
Fargo, and Applicant or Wells Fargo requests termination in writing.

SECTION 26. HEADINGS. The headings used in this Agreement are for convenience of
reference only and shall not define or limit the provisions of this Agreement.

SECTION 27. COMPLETE AGREEMENT; PRIOR REIMBURSEMENT AGREEMENTS SUPERSEDED. This
Agreement will replace any other standby letter of credit agreement or other
similar document functioning as a standby letter of credit reimbursement
agreement that Applicant has signed in Wells Fargo’s favor prior to the date of
this Agreement, and all standby letters of credit outstanding on the date of
this Agreement that were issued by Wells Fargo for the account of the Applicant
prior to the date of this Agreement will be deemed issued under and in
connection with, and will be governed by, this Agreement unless a Loan Document
related to any such standby letter of credit provides otherwise. Except as
specifically provided in this Agreement, no statements or representations not
contained in this Agreement shall have any force or effect on this Agreement.

SECTION 30. CERTAIN TRI-PARTY ACCOUNTS. Applicant and Wells Fargo agree that
Chapter 346 of the Texas Finance Code (which regulates certain revolving credit
accounts and revolving tri-party accounts) shall not apply to any revolving loan
accounts created under, or maintained in connection with, this Agreement, any
other L/C Document, or any Loan Document.

SECTION 31. BUSINESS PURPOSE. Applicant represents and warrants that all its
obligations and liabilities evidenced by the L/C Documents and the Loan
Documents are for a business, commercial, investment, agricultural or other
similar purpose and not primarily for a personal, family or household purpose.

        SECTION 32. COMPLIANCE WITH USURY LAWS. It is Applicant’s and Wells
Fargo’s intention to comply strictly with applicable usury laws. Accordingly,
notwithstanding any provision to the contrary in any L/C Document or in any Loan
Document, in no event shall any L/C Document or any Loan Document require the
payment or permit the payment, taking, reserving, receiving, collection or
charging of any sums constituting interest under applicable laws that exceed the
Maximum Rate permitted by such laws, as the same may be amended or modified from
time to time. If any such excess interest is called for, contracted for,
charged, taken, reserved or received in connection with any L/C Document or any
Loan Document or in any communication by Wells Fargo or any other person or
entity to Applicant or to any other person or entity, or in the event that all
or part of the principal or interest owing to Wells Fargo under any L/C Document
or any Loan Document shall be prepaid or accelerated, so that under any of such
circumstances or under any other circumstance whatsoever the amount of interest
contracted for, charged, taken, reserved or received on the amount of principal
actually outstanding from time to time under any L/C Document or any Loan
Document exceeds the Maximum Rate, then in such event it is agreed that (i) the
provisions of this Section shall govern and control, (ii) neither Applicant nor
any other person or entity now or hereafter liable for the payments under any
L/C Document or any Loan Document shall be obligated to pay the amount of such
interest to the extent it is in excess of the Maximum Rate, (iii) any such
excess interest which is or has been received by Wells Fargo, notwithstanding
this Section, shall be credited against the then unpaid principal balance owing
under any L/C Document or any Loan Document, or if all amounts outstanding under
any L/C Document or any Loan Document have been or would be paid in full by such
credit, refunded to Applicant, and (iv) the provisions of the L/C Documents and
the Loan Documents, and any other communication by Wells Fargo or any other
person or entity to Applicant shall immediately be deemed reformed and such
excess interest reduced to the Maximum Rate without the necessity of executing
any other document. The right to accelerate the maturity of any amounts due
under any L/C Document or any Loan Document does not include the right to
accelerate, collect or charge unearned interest, but only such interest that has
otherwise accrued as of the date of acceleration. Without limiting the
foregoing, all calculations of the rate of interest contracted for, charged,
taken, reserved or received in connection with any L/C Document or any Loan
Document which are made for the purpose of determining whether such rate exceeds
the Maximum Rate shall be made to the extent permitted by applicable laws by
amortizing, prorating, allocating and spreading, during the period of the full
term of such L/C Document or such Loan Document, including, without limitation,
all prior and subsequent renewals and extensions of such L/C Document or such
Loan Document, all interest at any time contracted for, charged, taken, reserved
or received by Wells Fargo. The terms of this Section shall be deemed to be
incorporated into each L/C Document and each Loan Document. To the extent that
either Chapter 303 or 306, or both, of the Texas Finance Code apply in
determining the Maximum Rate, Wells Fargo hereby elects to determine the
applicable rate ceiling by using the weekly ceiling from time to time in effect,
subject to Wells Fargo’s right subsequently to change such method in accordance
with applicable law, as the same may be amended or modified from time to time.



--------------------------------------------------------------------------------

SECTION 33. ALL THE L/C DOCUMENTS AND THE LOAN DOCUMENTS CONSTITUTE A WRITTEN
AGREEMENT WHICH REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES RELATING TO THE L/C DOCUMENTS OR THE LOAN DOCUMENTS OR THE INDEBTEDNESS
EVIDENCED BY THE L/C DOCUMENTS OR THE LOAN DOCUMENTS.

SECTION 34. GUARANTY.

(a) The Guaranty. In order to induce Wells Fargo to enter into this agreement
and to extend credit hereunder and in recognition of the direct benefits to be
received by the Guarantors from the issuance of Credits hereunder, each of the
Guarantors hereby agrees with Wells Fargo as follows: each Guarantor hereby
unconditionally and irrevocably jointly and severally guarantees as primary
obligor and not merely as surety the full and prompt payment when due, whether
upon maturity, by acceleration or otherwise, of any and all Obligations. If any
or all of the indebtedness becomes due and payable hereunder, each Guarantor
unconditionally promises to pay such indebtedness to Wells Fargo, or its
respective order, on demand, together with any and all reasonable expenses which
may be incurred by Wells Fargo in collecting any of the Obligations. The
Guaranty set forth in this Section 34 is a guaranty of timely payment and not of
collection.

Notwithstanding any provision to the contrary contained herein, to the extent
the obligations of a Guarantor shall be adjudicated to be invalid or
unenforceable for any reason (including, without limitation, because of any
applicable state or federal law relating to fraudulent conveyances or transfers)
then the obligations of each such Guarantor hereunder shall be limited to the
maximum amount that is permissible under applicable law (whether federal or
state and including, without limitation, the Bankruptcy Code (as defined in the
Credit Agreement)).

(b) Bankruptcy. Additionally, each of the Guarantors unconditionally and
irrevocably guarantees jointly and severally the payment of any and all
Obligations of the Applicant to Wells Fargo whether or not due or payable by the
Applicant upon the occurrence of any Bankruptcy Event (as defined in the Credit
Agreement) and unconditionally promises to pay such Obligations to Wells Fargo,
or order, on demand, in lawful money of the United States. Each of the
Guarantors further agrees that to the extent that the Applicant or a Guarantor
shall make a payment or a transfer of an interest in any property to Wells
Fargo, which payment or transfer or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, or otherwise is avoided,
and/or required to be repaid to the Applicant or a Guarantor, the estate of the
Applicant or a Guarantor, a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then to the
extent of such avoidance or repayment, the obligation or part thereof intended
to be satisfied shall be revived and continued in full force and effect as if
said payment had not been made.

(c) Nature of Liability. The liability of each Guarantor hereunder is exclusive
and independent of any security for or other guaranty of the Obligations of the
Applicant whether executed by any such Guarantor, any other guarantor or by any
other party, and no Guarantor’s liability hereunder shall be affected or
impaired by (i) any direction as to application of payment by the Applicant or
by any other party, or (ii) any other continuing or other guaranty, undertaking
or maximum liability of a guarantor or of any other party as to the Obligations
of the Applicant, or (iii) any payment on or in reduction of any such other
guaranty or undertaking, or (iv) any dissolution, termination or increase,
decrease or change in personnel by the Applicant, or (v) any payment made to
Wells Fargo on the Obligations which Wells Fargo repay the Applicant pursuant to
court order in any bankruptcy, reorganization, arrangement, moratorium or other
debtor relief proceeding, and each of the Guarantors waives any right to the
deferral or modification of its obligations hereunder by reason of any such
proceeding.

(d) Independent Obligation. The obligations of each Guarantor hereunder are
independent of the obligations of any other Guarantor or the Applicant, and a
separate action or actions may be brought and prosecuted against each Guarantor
whether or not action is brought against any other Guarantor or the Applicant
and whether or not any other Guarantor or the Applicant is joined in any such
action or actions



--------------------------------------------------------------------------------

(e) Authorization. Each of the Guarantors authorizes Wells Fargo without notice
or demand (except as shall be required by applicable statute and cannot be
waived), and without affecting or impairing its liability hereunder, from time
to time to (i) renew, compromise, extend, increase, accelerate or otherwise
change the time for payment of, or otherwise change the terms of the Obligations
or any part thereof in accordance with this Agreement, including any increase or
decrease of the rate of interest thereon, (ii) take and hold security from any
Guarantor or any other party for the payment of this Guaranty or the Obligations
and exchange, enforce waive and release any such security, (iii) apply such
security and direct the order or manner of sale thereof as Wells Fargo in its
discretion may determine and (iv) release or substitute any one or more
endorsers, Guarantors, the Applicant or other obligors.

(f) Reliance. It is not necessary for Wells Fargo to inquire into the capacity
or powers of the Applicant or the officers, directors, members, partners or
agents acting or purporting to act on its behalf, and any Obligations made or
created in reliance upon the professed exercise of such powers shall be
guaranteed hereunder.

(g) Waiver.

(i) Each of the Guarantors waives any right (except as shall be required by
applicable statute and cannot be waived) to require Wells Fargo to (1) proceed
against the Applicant, any other guarantor or any other party, (2) proceed
against or exhaust any security held from the Applicant, any other guarantor or
any other party, or (3) pursue any other remedy of Wells Fargo. Each of the
Guarantors waives any defense based on or arising out of any defense of the
Applicant, any other guarantor or any other party other than payment in full of
all Obligations outstanding (other than contingent indemnification obligations
for which no claim has been made or cannot be reasonably identified by an
Indemnitee based on the then-known facts and circumstances), including, without
limitation, any defense based on or arising out of the disability of the
Applicant, any other guarantor or any other party, or the unenforceability of
the Obligations or any part thereof from any cause, or the cessation from any
cause of the liability of the Applicant other than payment in full of all
Obligations outstanding (other than contingent indemnification obligations).
Wells Fargo may, at its election, foreclose on any security held by Wells Fargo
by one or more judicial or nonjudicial sales, whether or not every aspect of any
such sale is commercially reasonable (to the extent such sale is permitted by
applicable law), or exercise any other right or remedy Wells Fargo may have
against the Applicant or any other party, or any security, without affecting or
impairing in any way the liability of any Guarantor hereunder except to the
extent the Obligations have been paid in full (other than contingent
indemnification obligations). Each of the Guarantors waives any defense arising
out of any such election by Wells Fargo, even though such election operates to
impair or extinguish any right of reimbursement or subrogation or other right or
remedy of the Guarantors against the Applicant or any other party or any
security.

(ii) Each of the Guarantors waives all presentments, demands for performance,
protests and notices, including, without limitation, notices of nonperformance,
notice of protest, notices of dishonor, notices of acceptance of this Guaranty,
and notices of the existence, creation or incurring of new or additional
Obligations. Each Guarantor assumes all responsibility for being and keeping
itself informed of the Applicant’s financial condition and assets, and of all
other circumstances bearing upon the risk of nonpayment of the Obligations and
the nature, scope and extent of the risks which such Guarantor assumes and
incurs hereunder, and agrees that Wells Fargo shall not have any duty to advise
such Guarantor of information known to it regarding such circumstances or risks.

(iii) Each of the Guarantors hereby agrees it will not exercise any rights of
subrogation which it may at any time otherwise have as a result of this Guaranty
(whether contractual, under Section 509 of the U.S. Bankruptcy Code, or
otherwise) to the claims of Wells Fargo against the Applicant or any other
guarantor of the Obligations of the Applicant owing to Wells Fargo
(collectively, the “Other Parties”) and all contractual, statutory or common law
rights of reimbursement, contribution or indemnity from any Other Party which it
may at any time otherwise have as a result of this Guaranty until such time as
the Obligations shall have been paid in full. Each of the Guarantors hereby
further agrees not to exercise any right to enforce any other remedy which Wells
Fargo now has or may hereafter have against any Other Party, any endorser or any
other guarantor of all or any part of the Obligations of the Applicant and any
benefit of, and any right to participate in, any security or collateral given to
secure payment of the Obligations of the Applicant until such time as the
Obligations (other than contingent indemnification obligations for which no
claim has been made or cannot be reasonably identified by an Indemnitee based on
the then-known facts and circumstances) shall have been paid in full.

(h) Confirmation of Payment. Wells Fargo will, upon request after payment of the
Obligations which are the subject of this Guaranty, confirm to the Applicant,
the Guarantors or any other Person that such Obligations have been paid and the
Agreement terminated.



--------------------------------------------------------------------------------

This Agreement is signed by Applicant’s duly authorized representative or
representatives on the date specified below.

 

APPLICANT: CASH AMERICA INTERNATIONAL, INC., a Texas corporation By:  

/s/ Austin D, Nettle

Name: Austin D. Nettle Title: Vice President and Treasurer

 

ADDRESS:          Cash America International, Inc.    1600 West 7th Street   
Fort Worth, Texas 76102    Attention:    Austin D. Nettle    Telephone:    (817)
570-1618    Fax:    (817) 570-1733    Email:    anettle@casham.com DATE:   
MARCH 30, 2011



--------------------------------------------------------------------------------

STANDBY LETTER OF CREDIT AGREEMENT

CASH AMERICA INTERNATIONAL, INC.

 

GUARANTORS:   BRONCO PAWN & GUN, INC.   CASH AMERICA ADVANCE, INC.   CASH
AMERICA FINANCIAL SERVICES, INC.   CASH AMERICA FRANCHISING, INC.   CASH AMERICA
GLOBAL FINANCING, INC.   CASH AMERICA GLOBAL SERVICES, INC.   CASH AMERICA
HOLDING, INC.   CASH AMERICA, INC.   CASH AMERICA, INC. OF ALABAMA   CASH
AMERICA, INC. OF ALASKA   CASH AMERICA, INC. OF COLORADO   CASH AMERICA, INC. OF
ILLINOIS   CASH AMERICA, INC. OF INDIANA   CASH AMERICA, INC. OF KENTUCKY   CASH
AMERICA, INC. OF LOUISIANA   CASH AMERICA OF MISSOURI, INC.   CASH AMERICA, INC.
OF NEVADA   CASH AMERICA, INC. OF NORTH CAROLINA   CASH AMERICA, INC. OF
OKLAHOMA   CASH AMERICA, INC. OF SOUTH CAROLINA   CASH AMERICA, INC. OF
TENNESSEE   CASH AMERICA, INC. OF UTAH   CASH AMERICA, INC. OF VIRGINIA   CASH
AMERICA OF MEXICO, INC.   CASH AMERICA ONLINE SERVICES, INC.   CASH AMERICA
PAWN, INC. OF OHIO   CASHLAND FINANCIAL SERVICES, INC.   CNU DOLLARSDIRECT INC.
  CNU DOLLARS DIRECT SERVICES INC.   DOC HOLLIDAY’S PAWNBROKERS & JEWELLERS,
INC.   By:  

/s/ Austin D. Nettle

  Name:   Austin D. Nettle   Title:   Vice President and Treasurer

 

[signature pages continue]



--------------------------------------------------------------------------------

STANDBY LETTER OF CREDIT AGREEMENT

CASH AMERICA INTERNATIONAL, INC.

 

  EGH SERVICES, INC.   EXPRESS CASH INTERNATIONAL CORPORATION   FLORIDA CASH
AMERICA, INC.   GAMECOCK PAWN & GUN, INC.   GEORGIA CASH AMERICA, INC.   HORNET
PAWN & GUN, INC.   LONGHORN PAWN AND GUN, INC.   OHIO NEIGHBORHOOD FINANCE, INC.
  MR. PAYROLL CORPORATION   RATI HOLDING, INC.   TIGER PAWN & GUN, INC.   UPTOWN
CITY PAWNERS, INC.   VINCENT’S JEWELERS AND LOAN, INC.   By:  

/s/ Austin D. Nettle

  Name:   Austin D. Nettle   Title:   Vice President and Treasurer   CASH
AMERICA MANAGEMENT L.P.   CASH AMERICA PAWN L.P.   By:   Cash America Holding,
Inc.     Its General Partners   By:  

/s/ Austin D. Nettle

  Name:   Austin D. Nettle   Title:   Vice President and Treasurer   PRIMARY
INNOVATIONS LLC   STRATEGIC RECEIVABLE MANAGEMENT SOLUTIONS, LLC   BILLERS
ACCEPTANCE GROUP, LLC   CASH AMERICA NET HOLDINGS, LLC   ENOVA FINANCIAL
HOLDINGS, LLC   By:  

/s/ J. Curtis Linscott

  Name:   J. Curtis Linscott   Title:   Manager

 

[signature pages continue]



--------------------------------------------------------------------------------

STANDBY LETTER OF CREDIT AGREEMENT

CASH AMERICA INTERNATIONAL, INC.

 

  ARIZONA CONSUMER FINANCIAL SOLUTIONS, LLC   CASH AMERICA NET OF ALABAMA, LLC  
CASH AMERICA NET OF ALASKA, LLC   CASH AMERICA NET OF ARIZONA, LLC   CASH
AMERICA NET OF CALIFORNIA, LLC   CASH AMERICA NET OF COLORADO, LLC   CASH
AMERICA NET OF DELAWARE, LLC   CASH AMERICA NET OF FLORIDA, LLC   CASHNETUSA OF
FLORIDA, LLC   CASH AMERICA NET OF HAWAII, LLC   CASH AMERICA NET OF IDAHO, LLC
  CASH AMERICA NET OF ILLINOIS, LLC   CASH AMERICA NET OF INDIANA, LLC   CASH
AMERICA NET OF IOWA, LLC   CASH AMERICA NET OF KANSAS, LLC   CASH AMERICA NET OF
KENTUCKY, LLC   CASH AMERICA NET OF LOUISIANA, LLC   CASH AMERICA NET OF MAINE,
LLC   CASHNET CSO OF MARYLAND, LLC   CASH AMERICA NET OF MICHIGAN, LLC   CASH
AMERICA NET OF MINNESOTA, LLC   CASH AMERICA NET OF MISSISSIPPI, LLC   CASH
AMERICA NET OF MISSOURI, LLC   CASH AMERICA NET OF MONTANA, LLC   CASH AMERICA
NET OF NEVADA, LLC   TRAFFICGEN, LLC   CASH AMERICA NET OF NEW HAMPSHIRE, LLC  
CASH AMERICA NET OF NEW MEXICO, LLC   CASH AMERICA NET OF NORTH DAKOTA, LLC  
CASH AMERICA NET OF OHIO, LLC   OHIO CONSUMER FINANCIAL SOLUTIONS, LLC   CASH
AMERICA NET OF OKLAHOMA, LLC   CASH AMERICA NET OF OREGON, LLC   CASH AMERICA
NET OF RHODE ISLAND, LLC   CASH AMERICA NET OF SOUTH CAROLINA, LLC   CASH
AMERICA NET OF SOUTH DAKOTA, LLC   CASH AMERICA NET OF TEXAS, LLC   CASH AMERICA
NET OF UTAH, LLC   CASH AMERICA NET OF VIRGINIA, LLC   CASH AMERICA NET OF
WASHINGTON, LLC   CASH AMERICA NET OF WISCONSIN, LLC   CASH AMERICA NET OF
WYOMING, LLC   DOLLARSDIRECT, LLC   CASHEURONET UK, LLC   By:   Cash America Net
Holdings, LLC     Its Sole Member   By:  

/s/ Austin D. Nettle

  Name:   Austin D. Nettle   Title:   Vice President and Treasurer

 

[signature pages continue]



--------------------------------------------------------------------------------

STANDBY LETTER OF CREDIT AGREEMENT

CASH AMERICA INTERNATIONAL, INC.

 

  CASHNETUSA CO LLC   CASHNETUSA OR LLC   THE CHECK GIANT NM, LLC   By:   Cash
America Net of New Mexico, LLC     Its Sole Member     By:   Cash America Net
Holdings, LLC       Its Sole Member     By:  

/s/ Austin D. Nettle

    Name:   Austin D. Nettle     Title:   Vice President and Treasurer   PRIMARY
CREDIT SERVICES, LLC   DEBIT PLUS TECHNOLOGIES, LLC   PRIMARY PAYMENT SOLUTIONS,
LLC   By:   Primary Innovations, LLC     Its Sole Member   By:  

/s/ Austin D. Nettle

  Name:   Austin D. Nettle   Title:   Vice President and Treasurer

 

[signature pages continue]



--------------------------------------------------------------------------------

STANDBY LETTER OF CREDIT AGREEMENT

CASH AMERICA INTERNATIONAL, INC.

 

ACKNOWLEDGED AND AGREED: WELLS FARGO BANK, NATIONAL ASSOCIATION

By:  

/s/ Jeffrey D. Bundy

Name:   Jeffrey D. Bundy Title:   Vice President



--------------------------------------------------------------------------------

Schedule 1

APPLICABLE MARGIN

 

Level

  

Leverage Ratio

   Letter of Credit
Fee   I    Less than 1.00 to 1.00      2.000 %  II    Greater than or equal to
1.00 to 1.00 but less than 1.50 to 1      2.500 %  III    Greater than or equal
to 1.50 to 1.00 but less than 2.00 to 1.00      2.750 %  IV    Greater than or
equal to 2.00 to 1.00 but less than 2.50 to 1.00      3.000 %  V    Greater than
or equal to 2.50 to 1.00      3.250 % 



--------------------------------------------------------------------------------

Schedule 2

EXISTING LETTERS OF CREDIT

 

Alias

  

Beneficiary

   Outstanding Amount      Effective Date    Actual
Expiry [**Confidential Treatment Requested]   
[**Confidential Treatment Requested]      [**Confidential Treatment Requested]
      22-Oct-10    1-Oct-11

[**Confidential Treatment Requested]

  

[**Confidential Treatment Requested]

     [**Confidential Treatment Requested]       31-Mar-10    1-Oct-11

[**Confidential Treatment Requested]

  

[**Confidential Treatment Requested]

     [**Confidential Treatment Requested]       31-Mar-10    1-Aug-11

[**Confidential Treatment Requested]

  

[**Confidential Treatment Requested]

     [**Confidential Treatment Requested]       31-Mar-10    1-Aug-11

[**Confidential Treatment Requested]

  

[**Confidential Treatment Requested]

     [**Confidential Treatment Requested]       31-Mar-10    24-Jan-11

[**Confidential Treatment Requested]

  

[**Confidential Treatment Requested]

     [**Confidential Treatment Requested]       31-Mar-10    31-May-11

[**Confidential Treatment Requested]

  

[**Confidential Treatment Requested]

     [**Confidential Treatment Requested]       31-Mar-10    25-Oct-11

[**Confidential Treatment Requested] indicates that portions of this document
have been omitted and have been separately filed with the Securities and
Exchange Commission.